IN THE DISTRICT COURT OF APPEAL
ZALE CORPORATION/                     FIRST DISTRICT, STATE OF FLORIDA
GALLAGHER BASSETT
SERVICES, INC.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
     Appellants/Cross-Appellees,      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1075

SNEZANA GOLIJAN,

      Appellee/Cross-Appellant.


_____________________________/

Opinion filed December 5, 2017.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: March 20, 2015.

Kimberly J. Fernandes of          Kelley   Kronenberg,   P.A.,   Tallahassee,   for
Appellants/Cross-Appellees.

Richard A. Sicking of Touby, Chait & Sicking, P.L., Coral Gables, for
Appellee/Cross-Appellant.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ. CONCUR.